Citation Nr: 0024855	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder, to include numbness and sweating.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
October 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 1999 the Board re-opened the above-mentioned 
issues, found them to be well-grounded, then remanded them to 
the RO for further development and adjudicative actions.  

In June 2000 the RO denied entitlement to service connection 
for a low back disorder, and for numbness and sweating of the 
feet.

The case has since been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record does not show that the 
veteran's current low back disorder is related to military 
service.  

3.  The probative medical evidence of record shows that the 
veteran's bilateral foot disorder, to include numbness and 
sweating, cannot satisfactorily be dissociated from his 
active service.  


CONCLUSION OF LAW

1.  The veteran's low back disorder was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304 (1999).  

2.  A bilateral foot disorder, to include numbness and 
sweating, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show no complaints or diagnoses of a 
low back disorder at the enlistment examination in February 
1976.  The veteran received medical attention in July 1977 
after injuring his back while lifting someone.  The diagnosis 
strained latissimus dorsi muscles.  

In August 1977 the veteran was seen with complaints of 
numbness in his left foot (particularly in his left great 
toe) for two weeks.  It was noted that there was no history 
of a specific trauma.  Examination revealed decreased 
sensation and central redness over the area involved.  The 
diagnosis was neuritis based on a probable trauma that he had 
forgotten about.  


In November 1977 the veteran was seen with a two week history 
of low back pain.  No traumatic history for this problem was 
noted.  An x-ray of the lumbar spine was reported as 
revealing an increased angle of the coccyx and sacrum.  The 
assessment was facet pain.  

In October 1979 the veteran was seen for numbness and 
coldness in his right foot.  It was noted that this had been 
occurring for about seven days and that the symptoms 
typically appeared after he had been standing for an extended 
period of time or after he had gone running; however, he also 
reported that his foot was always cold, no matter what he 
did.  Examination revealed decreased sensation to palpation 
in the medial aspect of the right great toe.  No specific 
diagnosis was rendered.  

The veteran returned in November 1979 with the same 
complaints of numbness and coldness; however, he reported 
that they were currently occurring in both of his feet.  A 
red and purple streak was noticed on the sacrum and he was 
diagnosed with a pilonidal cyst.  

In September 1981 x-rays of the left ankle were taken 
following a fall by the veteran in which he twisted the 
ankle.  The x-ray was found to reveal no significant 
abnormality.  

The veteran reported a history of recurrent back pain as well 
as foot trouble on physical examination in June 1983; 
however, no diagnosis of a low back disorder or of a foot 
condition was noted on examination.  A history of 
folliculitis in the gluteus area was noted.  There is no 
subsequent documentation regarding the back in the veteran's 
service medical records.  

In September 1983 the veteran reported numbness and sweating 
in both of his feet.  Examination revealed coldness and 
numbness over the left great toe.  The skin of the feet was 
pale and sweaty.  

The medial aspect of both feet was found to be without 
sensation, and it was noted that the veteran had a pronated 
gait propulsion off the medial aspect of the hallux.  The 
veteran was not given a specific diagnosis.  He was diagnosed 
with a possible nerve disorder or possible Raynaud's 
Syndrome.  

After separation from service, the veteran underwent a VA 
examination in September 1984.  He reported that his feet 
were always cold, uncontrollable twitching in the feet, 
constant sweating, numbness in his big toes, and low back 
pain in the rump area when bending at times.  

Examination revealed no spinous process tenderness and full 
range of motion in the back.  No diagnosis was made regarding 
the veteran's back.  No diagnosis was made for the feet 
because he did not keep an appointment with regard to a 
specific examination for his feet.  During the examination, 
loss of sensation was claimed on the medial aspects of both 
first metatarsal heads.  

In May 1991 a magnetic resonance imaging (MRI) scan of the 
lumbar spine was interpreted as revealing a five millimeter 
herniation with left eccentricity at L5-S1 juxtaposed to the 
transiting left S1 root.  

Records from Dr. PHG reveal that the veteran was given a 
spinal epidural injection in March 1992.  It was not 
specified what symptoms the epidural was being used to treat.  
Following the shot, he reported numbness in both toes but 
that he was pain free.  

In April 1992 neurodiagnostic studies were performed pursuant 
to a worker's compensation claim.  The impression was an 
abnormal electromyography (EMG) suggesting bilateral 
involvement of the S1 myotome and bilaterally abnormal F-
waves and H-reflexes.  

In June 1992 the veteran underwent a physical examination 
conducted by Dr. PHG.  The examination was conducted pursuant 
to a worker's compensation claim filed against a former 
employer.  

The veteran reported injuring his low back in November 1990.  
He reported low back pain since that time.  Dr. PHG noted 
that an MRI performed in May 1991 had revealed a herniated 
disc at L5-S1 juxtaposed to the transiting S1 root.  He also 
noted a previous electromyography (EMG) performed in March 
1992 which demonstrated bilateral involvement of the S1 
myotome with abnormal F-waves and H-reflexes bilaterally.  
The diagnosis was a herniated lumbar intervertebral disc 
involving the L5 disc.  

Regarding his feet, it was noted at this examination that the 
veteran exhibited sensory loss in the right lower extremity, 
diminished right Achilles reflex and mild weakness of the 
extensor halluces longus.  

In November 1992 the veteran was noted as reporting to the 
Health Agency of San Luis Obispo County that he injured his 
back two years prior, and that he was still experiencing 
considerable back pain.  

In August 1993 the veteran was examined by Dr. VPD pursuant 
to his worker's compensation suit.  The veteran reported 
injuring his back in 1990.  He did not refer to any previous 
back disorders.  No mention of a back injury or other back 
disorder existing prior to 1990 was mentioned in Dr. VPD's 
examination of the veteran.  Dr. VPD concluded that his 
current back problem developed around April 1991 based on the 
available evidence of when he first started seeking treatment 
for back pain.  No conclusion linking the current back injury 
to service was noted.  

Regarding his feet, it was noted during the examination that 
the veteran had decreased sensation of the plantar aspect of 
both feet as well as the lateral border of both feet and in 
the lateral calf and dorsal aspect of the forefoot.  

Treatment notes from Dr. GMC from February 1994 to February 
1998 show treatment for back pain in July 1995 and January 
1998.  

The veteran was noted as reporting numbness and sweating of 
his feet at an examination conducted in June 1997 by Dr. JRZ  
The veteran was diagnosed, in pertinent part, with painful 
pes planus, painful pronation, and "hyperhydrosis."  

In June 1997 x-rays of the heels were interpreted by Dr. JRZ 
as revealing small, bilateral spurs.  

The veteran reported numbness and tingling, in pertinent 
part, on physical examinations in January and February 1998.  
He was not diagnosed with a specific foot disorder.  

Treatment notes from WTB, DC, show a report of a back injury 
in April 1997 sustained while playing racquetball.  The 
veteran reported that the condition started one and a half 
weeks prior.  

In January 1998 Dr. MEE examined the veteran for back pain.  
The veteran reported a history of an industrial injury in 
1990.  He also reported hurting his low back in December 1997 
while moving boxes, and in January 1998 after stumbling and 
falling to the ground.  No mention of a back injury in 
service was noted.  Numbness and tingling in the feet were 
also reported.  X-rays of the lumbar spine revealed 
degenerative facet disease at the lumbosacral junction.  He 
was diagnosed with lumbar radiculitis at the L4 level.  

In February 1998 an MRI taken of the lumbar spine revealed 
L4-5 focal left paracentral disk protrusion in the region of 
the transversing L5 nerve root and minimal effacement of the 
thecal sac; mild L5-S1 left paracentral bulge without 
stenosis; and degenerative lumbar spondylosis.  

On examination with Dr. MEE in February 1998 the veteran 
reported symptoms similar to what he reported in January 
1998.  The diagnosis was again listed as lumbar radiculitis.  

Following the MRI, the veteran was seen by Dr. DAR in 
February 1998.  He reported that he had had back problems 
several years prior while in the service followed by a more 
severe injury in 1990.  He stated that his condition 
stabilized until January 1998 when he re-injured his back.  
He reported back pain with radiating pain into his left lower 
extremity.  Numbness in the left foot was also reported.  

Examination revealed mild weakness of the left anterior 
tibial muscles.  Sensory examination was unremarkable.  Dr. 
DAR concluded that the veteran had left L5 radiculopathy and 
focal disc protrusion of L4-5.  He found that this injury 
appeared to have had its onset very recently and corresponded 
with the onset of pain in January 1998.  

In March 1998 the veteran was admitted to Sierra Vista 
Regional Medical Center following a January 1998 back injury.  
It was noted that he had previously injured his back in 1990.  
The impression on admission was apparent left L5 
radiculopathy.  

During admission, lumbar disc tissue at L4-5 on the left was 
analyzed.  The analysis was found to reveal 
fibrocartilaginous tissue, consistent with a degenerated 
intervertebral disc, small fragments of lamellar bone, and no 
significant inflammation or atypia.  

The veteran underwent a lumbar laminectomy.  He reported that 
his left radicular symptoms had improved with the surgery.  
Neurological examination revealed an absent left Achilles 
reflex and a trace right Achilles reflex.  Sensory 
examination revealed reduced pain and temperature on the left 
lower extremity below the knee when compared to the right.  

The veteran was evaluated by Dr. JBG in March 1998.  It was 
noted that the veteran had a history of back pain for several 
years and had severely injured his back in 1990.  Upon 
examination, the veteran was diagnosed with left L5 
radiculopathy.  



In April 1998 the veteran was seen at a physical therapy 
facility.  He reported that he had initially injured his back 
while he was in the military, and had experienced flare-ups 
of low back pain since the initial injury.  

Physical therapy notes document continued treatment through 
June 1998.  In a June 1998 examination report, the veteran 
reported periodic numbness in both feet, particularly in the 
third and fourth digits on the right foot and the third, 
fourth, and fifth digits of the left foot.  He denied any 
current numbness.  

On follow-up one day later, the veteran reported bilateral 
numbness in both legs; however, upon testing, he reported 
that the numbness was in his feet.  When testing ensued, he 
initially reported numbness in all ten toes, then only in the 
great toes, and finally only in the lateral aspects of the 
first digits of the bilateral feet.  Actual sensation testing 
was deferred.  

In November 1998 Dr. JRZ examined the veteran for numbness in 
both of his feet.  The veteran stated that his numbness began 
in service and that it was related to an injury to his spine 
in 1977.  Dr. JRZ noted that the veteran brought in service 
medical records supporting his statements.  On examination, 
deep tendon reflexes were absent at the patellar tendon 
bilaterally.  Sharp versus dull sensation was absent from the 
distal ankle, bilaterally.  Hot versus cold sensation was 
absent from the ankle distally.  Vibratory sensation was 
absent at the level of the first metacarpophalangeal joint 
(MPJ) distally and bilaterally.  

Babinski sign was absent bilaterally.  The veteran was 
diagnosed with severe bilateral neuropathy, etiology unknown, 
possibly related to a spinal injury.  Dr. JRZ indicated that 
the veteran's current bilateral foot neuropathy may have been 
caused by an in-service spinal injury.  He also acknowledged 
that a metabolic rather than traumatic origin could not be 
ruled out.  Dr. JRZ concluded that, regardless of this, his 
numbness had been present since his days in the service.  

The veteran provided testimony at a personal hearing in 
November 1998.  During the hearing, the representative 
specifically referred to the x-ray findings made in service 
regarding the increased angle of the coccyx and sacrum in 
November 1977.  Transcript, p. 2.  The representative 
contended that the veteran's back injury and foot numbness 
seemed to be consistent with each other.  Tr., p. 2.  

It was contended at the hearing that the veteran's subsequent 
back injuries in 1990 and 1998 were the result of the 
original in-service back injury.  Tr., p. 2-5.  The veteran 
reported that he always felt a little back pain prior to re-
aggravating it in 1990.  Tr., p. 6.  

Regarding his feet, the veteran testified that he remembered 
complaining about bilateral foot numbness before he had 
started complaining about his back.  Tr., p. 11.  The veteran 
testified to having bilateral numbness and sweating in his 
feet since service.  Tr., pp. 12-14.  The veteran testified 
that his feet would still get cold and clammy and that his 
symptoms had gotten worse since the military.  Tr., pp. 14-
15.  

In December 1998 the veteran underwent an independent medical 
examination for lower extremity numbness and sweating.  He 
reported injuring his back while in the service and 
subsequently developing bilateral numbness of the first big 
toes of both feet shortly thereafter.  He stated that these 
symptoms had continued unchanged since that time.  Dr. PE 
noted the conclusions of Dr. JRZ regarding the etiology of 
the veteran's foot disorder.  He also noted the veteran's 
post-service history of back injuries.  

On examination, sensory testing of the feet revealed a loss 
to pinprick over the soles of both feet and over the tip of 
the fifth toe bilaterally.  Vibratory sensation was slightly 
decreased at the ankles, and light touch sensation revealed a 
slight loss of sensation over the soles of both feet.  
Electrodiagnostic studies were concluded to show no 
indication of polyneuropathy.  Dr. PE reviewed the MRI of the 
veteran's lumbar spine and found no evidence of a pathology 
capable of causing bilateral foot numbness.  

He also noted that electrodiagnostic studies performed during 
the examination showed no indication of peripheral neuropathy 
or lumbosacral radiculopathy.  Dr. PE noted that the 
veteran's foot symptoms began two years after his service 
back injury.  From both the distribution of symptoms and 
relative abnormalities of lateral plantar nerve distal 
latencies, Dr. PE concluded that the veteran's foot numbness 
could be due to tarsal tunnel syndrome.  Dr. PE concluded 
that there was no indication that his foot numbness was 
secondary to his military-related back injury of 1977.  

In August 1998 the Board requested in its remand that the 
veteran undergo VA examinations of the back and feet.  The 
record indicates that the veteran failed to report for two VA 
examinations of the spine, scheduled for March 2000 and April 
2000.  

X-rays of the lumbar spine and feet were taken in March 2000.  
The x-rays of the lumbar spine were described as 
unremarkable.  X-rays of the right foot revealed degenerative 
arthritis of the right ankle, a heel spur, and prominent 
exostosis from the proximal phalanx of the great toe.  X-rays 
of the left foot were described as unremarkable.  

In March 2000, JE, DPM, examined the veteran's feet.  The 
veteran reported injuring his back in service and 
experiencing feet problems while in service.  He stated that 
the bottom aspects of his feet had been totally numb since 
the 1970s.  He also reported that his feet felt very cold, 
clammy, and sweaty.  

Examination revealed no current sweating abnormalities, 
hyperhidrosis, or bromhidrosis.  Achilles tendon reflexes 
were bilaterally weak.  The examiner consistently found 
(indicating however that such findings were based on the 
veteran's subjective report) abnormalities on the plantar 
aspect of both feet along the medial compartment distal to 
the ankle.  Sharp/dull sensation was described as being 
abnormal, plantarly.  A Semmes-Weinstein 5.07 millimeter wire 
revealed abnormal plantar findings.  

On vascular examination, the dorsalis pedis pulse was 
nonpalpable bilaterally.  The posterior tibial pulse was 
"+2" bilaterally.  Temperature and coloration were within 
normal limits.  There was minimal edema.  

Biomechanical examination revealed a slight forefoot valgus 
position.  Orthopedic exam revealed "rather significant" 
metatarsitis abductus bilaterally.  

The examiner concluded that the veteran had a neurologic 
abnormality manifesting itself as numbness and altered 
sensation in the plantar aspect and the abductor canal of his 
feet and ankles bilaterally.  He opined that this could be 
due to in-service chemical exposure, but acknowledged that 
there was no way of confirming this.  The examiner also 
opined that the disability could be resulting from his low 
back disability.  

In an April 2000 addendum, JE, DPM, stated that he did not 
know whether there was a causal relationship between the 
veteran's current foot disorder and military service.  He did 
conclude that if the disability was tarsal tunnel syndrome, 
it would therefore be in no way related to the 1977 military-
related back injury.  He recommended evaluation by a 
neurologist.  

In April 2000 the veteran was again examined by Dr. PE The 
examiner noted that he had previously examined the veteran in 
December 1998 and that the description of his symptoms was 
basically unchanged.  

On examination, deep tendon reflexes were absent at the 
ankles.  Pedal pulses were normal and no unusual vaso-motor 
abnormalities were found.  While the examiner noted the 
presence of an unusual amount of sweat on the foot pedestal 
which the veteran had rested his feet on, he did not find any 
unusual sweatiness on direct examination of the feet.  He 
also found that there were no "rubor" or temperature 
changes at the feet.  Sensory testing revealed a loss in a 
stocking distribution to pinprick sensation at both feet.  

Electrodiagnostic studies revealed no abnormalities.  EMG of 
the lower extremities also revealed no abnormalities with the 
exception of slight polyphagia at the extensor hallucis 
longus bilaterally.  

The diagnosis was back pain and right leg pain secondary to a 
non-military but work-related injury in 1990.  The other 
diagnosis was continued foot sensory loss and abnormal 
sweating with no apparent etiology.  

Dr. PE specified that he could not determine the specific 
diagnosis of the veteran's foot disorder; however, he was 
"quite certain that there [was] no possible neurologic 
explanation for the veteran's complaints of numbness and 
abnormal sweating."  He elaborated, stating that there were 
no indications of polyneuropathy from an objective standpoint 
to account for his symptoms.  He also concluded that there 
was no possible causal relation between the veteran's 
military-related back injury and his foot symptoms, as MRI 
scans never showed significant compression of the S-1 nerve 
root to account for such symptoms.  He therefore concluded 
that the veteran's current foot complaints had no causal 
relation to his in-service back injury.  

In May 2000 Dr. PE provided an addendum to his examination.  
He stated that he had reviewed the medical records, and 
concluded that there was no causal relationship between his 
current foot complaints and his military service.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

As was stated above, the Board previously found in August 
1999 that the claims for service connection of low back and 
bilateral foot disorders were well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Therefore, the Board shall proceed 
directly to an analysis of the claims on the merits.  

As the veteran has established well-grounded claims of 
service connection for low back and bilateral foot disorders, 
the duty to assist attaches.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

A review of the record indicates that the development 
requested by the Board in its August 1999 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO has obtained additional medical records 
pertaining to the veteran and by a September 1999 letter, 
afforded him the opportunity to identify additional treatment 
records which were pertinent to his claim.

The record also shows that the RO scheduled multiple 
examinations.  The record indicates that the veteran failed 
to report for examinations concerning his spine but did 
report for examinations of the feet.  The examinations with 
respect to the feet adequately addressed the questions 
presented by the Board in the August 1999 remand.  

With respect to the missed examinations, as was stated above, 
when a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  
38 C.F.R. § 3.655 (1999).  As the record has failed to show 
good cause for the veteran's failure to report to the 
specified examinations, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  

Thus, the Board finds that the development completed in this 
case is in full compliance with the Board's remand 
instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the veteran or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Low Back Disorder

The Board initially notes that presumptive service connection 
is not warranted in this instance because there is no 
evidence of a diagnosis of arthritis within one year from the 
veteran's discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a).  


Following a review of the pertinent evidence of record, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of service connection for a low back 
disorder.  

The evidence in favor of the veteran's claim consists of 
service medical records documenting an in-service back 
injury, including a report that an x-ray revealed an 
increased angle of the coccyx and sacrum.  The actual x-ray 
report is not of record.  These records also document an 
injury to the latissimus dorsi muscles.  

In November 1998 Dr. JRZ opined that the veteran's bilateral 
foot neuropathy resulted from a spinal injury originating in 
service, thereby implying the presence of a current service-
related spinal disorder that was continuing to cause the 
symptoms in the feet.  See Mattern v. West, 12 Vet. App. 222, 
228-229 (1999).  In addition, the veteran has contended that 
his current back disability originated in service, and that 
the post-service injuries also resulted from the original in-
service back injury.  

The evidence against the veteran's claim consists of medical 
evidence documenting post-service injuries to the veteran's 
low back, the lack of a medical opinion specifically relating 
his current back disability to military service, including 
his in-service back problems.  

In fact, the only opinions that have directly addressed this 
issue are against the claim.  In April 2000, Dr. PE concluded 
that the veteran had back and right leg pain secondary to a 
work-related injury, and indicated that it was not secondary 
to a military injury.  In addition, during an evaluation with 
Dr. DAR in February 1998, the veteran specifically reported a 
history of back problems while he was in the service.  
Nevertheless, Dr. DAR indicated that the veteran's current 
low back disability appeared to have had its onset very 
recently.  


The veteran's own statements have been inconsistent.  Post-
service records reveal only one documented complaint of back 
pain between discharge and 1991, and no diagnosis of a back 
problem was documented during the September 1984 VA 
examination during which the complaint was made.  

Following that, medical records dated from June 1992 through 
January 1998 document the veteran as consistently referring 
to back problems dating only back to 1990 when he was 
involved in an industrial accident.  No complaints of an 
initial in-service back injury were documented in these 
records.  It was not until February 1998 that the record 
began documenting his reports that his current back problems 
dated back to his military service.  

Post-service films of the veteran's lumbar spine have 
revealed a herniated intervertebral disc at L5, degenerative 
facet disease at the lumbosacral junction, a mild L5-S1 left 
paracentral bulge, degenerative lumbar spondylosis, a focal 
disc protrusion at L4-5, L5 radiculopathy, as well as other 
disorders of the back.  However, none of these films have 
noted that there was an increased angle of the coccyx and 
sacrum as was reported in the service medical record progress 
note.  

After carefully weighing the evidence in favor of and against 
the veteran's claim, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection of a low back disorder.  

While there is in-service documentation of a back injury, 
there are post-service medical records documenting 
significant post-service injuries to the back, and the only 
competent evidence directly addressing the question of 
whether his current low back disability is related to a in-
service spinal injury are against his claim.  

Dr. PE concluded that the veteran's current back disability 
was work-related rather than service-related.  While it does 
not appear that this physician specifically examined his 
spinal condition, he did indicate his awareness of the 
veteran's medical history and that he had reviewed his 
medical file.  

Furthermore, his conclusion regarding the etiology of the low 
back disorder is supported by the similar conclusion made in 
February 1998 by Dr. DAR, who did examine his back condition.  
In addition, in spite of the veteran's noted report of back 
problems dating back to service during this examination, Dr. 
DAR found that the current back disability found on 
examination appeared to be of very recent onset.  In this 
regard, the record documents a history of multiple post-
service back injuries beginning with 1990.  There are no 
competent medical opinions linking any of these injuries to 
an in-service back injury.  

Dr. JRZ did not specifically offer an opinion as to the 
etiology of his current back disorder.  He merely indicated 
that the veteran's current foot symptoms could possibly be 
related to a spinal injury that originated in service.  While 
this may have been sufficient to well-ground the claim, the 
Board is of the opinion that it is not sufficient to allow 
for a grant of service connection on the merits, particularly 
in light of other medical opinions that more directly address 
the issue, indicating that his current back disability is not 
related to service.  

Further, the probative value Dr. JRZ's conclusion that the 
veteran's bilateral neuropathy of the feet possibly was 
resulting from an in-service spine injury is weakened by 
other medical evidence indicating that his feet problems were 
not spinal in origin.  Dr. PE concluded on two separate 
occasions that the veteran's foot symptoms were not 
neurological, and that there was no possible causal relation 
between his foot symptoms and his service-related back 
injury.  

While Dr. PE erroneously stated in December 1998 that the 
first report of foot symptoms was not until two years after 
the veteran's in-service back injury, the Board is still of 
the opinion that his conclusions have more probative value 
than Dr. JRZ's medical opinion because they are more definite 
in nature (Dr. JRZ merely indicated that it was possible that 
the current foot symptoms were related to spine injury 
originating in service and offered other possible 
explanations), and because he supported his conclusion by 
citing to specific objective findings and results from 
diagnostic tests (particularly in April 2000).  

The Board concludes for the same reasons mentioned above that 
Dr. PE's opinion has more probative value than Dr. JE's 
opinion that the veteran's feet were manifested by a 
neurologic abnormality that could be resulting from a low 
back disability as Dr. JE's opinion was made in less certain 
terms, was not supported by objective or clinical data, and 
because it does not appear that he reviewed the veteran's 
claims folder.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases).

With respect to the veteran's own contentions, the Board 
notes that his own opinions and statements will not suffice 
to well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current low back disorder is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In addition, the Board notes that post-service records 
document inconsistent reports by the veteran as to the origin 
of his current back problems.  In numerous reports, the 
veteran was documented as indicating that his back problems 
began with an industrial accident in 1990.  It was not until 
recently (February 1998) that post-service medical records 
documented his contentions and indications that his current 
back problems dated all the way back to service.  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  For these reasons and bases, the 
Board finds that the evidence of record does not establish 
that the veteran's current low back disorder originated in 
service or resulted from an in-service back injury.  

Bilateral Foot Disorder, to Include Numbness and Sweating

Following a review of the pertinent evidence of record, the 
Board finds that the evidence is evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran's claim for service connection of his disability 
of the feet, including numbness and sweating.  Gilbert, 
1 Vet. App. at 56.  

Service medical records document consistent complaints of 
numbness, sweating, and coldness in the feet.  Objective 
examination in September 1983 found the medial aspect of both 
feet to be without sensation.  

Post-service medical records have continued to document 
symptoms similar to the symptoms documented in service.  
Objective findings on examination have consistently 
documented loss of sensation in both feet similar to the 
sensation loss described in the service medical records.  

Dr. PE initially concluded, in both December 1998 and April 
2000, that the veteran's current foot disorder was not 
related to a service-related back disorder.  In a May 2000 
addendum, he appeared to expand his conclusion, opining that 
there was no causal relationship between his current foot 
complaints and his military service.  In addition, there are 
numerous medical records documenting radicular symptoms that 
appear to have been attributed to his post-service back 
injuries.  

On the other hand, Dr. JRZ opined that the veteran's foot 
disorder could possibly be related to a spinal injury that 
originated in the service.  As was found above, the probative 
value of this particular conclusion is weakened by its own 
tenuousness (he acknowledged the possibility of other causes, 
stating that it could be metabolic in origin) and by the lack 
of clinical support offered in support of his conclusion, and 
it has been concluded that Dr. PE's conclusion that the feet 
disability did not result from an in-service spinal injury is 
more credible.  

However, Dr. JRZ went on to find that, regardless of its 
specific cause, the veteran's numbness had been present since 
his days in the service.  

Therefore, the Board is presented with Dr. PE's general May 
2000 conclusion that there is no causal relationship between 
the veteran's current foot symptoms and military service, and 
with Dr. JRZ's November 1998 general conclusion indicating 
that his current foot disorder had been present since his 
days in the service.  

The Board is of the opinion that Dr. JRZ's conclusion 
indicating that the veteran's current bilateral foot disorder 
has been present since his days in the service is of greater 
probative value than Dr. PE's general conclusion that there 
is no causal relationship between his foot disorder and 
service.  This is because Dr. JRZ's conclusion is supported 
by the objective evidence of record, which clearly documents 
similar symptoms of a foot disorder, particularly numbness, 
dating back to the veteran's military service.  

The reported symptoms documented in the service medical 
records have been documented with relative consistency in the 
post-service medical records (particularly with respect to 
loss of sensation), and there is a medical opinion indicating 
that the veteran's current foot disorder had been present 
since service.  Dr. PE has not provided the same kind of 
support for his conclusion that there is no causal 
relationship between his foot disorder and service that he 
provided in support of his conclusion that there is no 
relationship between the foot disorder and an in-service 
spinal injury.  Owens, supra.  

In light of the above, and based upon a full review of the 
record, the Board finds that there is an approximate balance 
of the positive and negative evidence, and that the veteran 
is entitled to the benefit of the doubt.  Alemany v. Brown, 
9 Vet. App. 518, 520 (1996) (citing Gilbert, supra, at 53).  
Accordingly, the Board concludes that the veteran's bilateral 
foot disorder was incurred during active service, thereby 
warranting a grant of entitlement to service connection.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a bilateral foot 
disorder, to include numbness and sweating, is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

